Title: To Thomas Jefferson from G. F. H. Crockett, 18 February 1823
From: Crockett, G. F. H.
To: Jefferson, Thomas


Dear Sir.
Herndonsville Ky
Feby7 18th 1823.
Tho’ I have never had the pleasure of an acquaintance with you, I have taken the liberty (unwarranted, it may be) of addressing you. Expecting to visit you, on my way to or from the state of Delaware, e’er a great while, & knowing your fondness for any thing literary, or otherwise valuable—are the only apologies I offer.I will briefly state, that, I was born in the state of Delaware—was a lieutenant in the 32d Regt U.S. Infy. during the late war—after peace came to Ky.—turned my attention to the study of the ‘Healing Art.’ for 3½ years, in which time I attended two courses of medical lectures, & recieved the degree of M.D. in Transylvania University March 18th 1822 [see the catalogue] in the 28th year of my age; & I am practicing at the above named place, in Scott Cy. (near the seat of Col. Rh. M. Johnson)I transmit herewith some pamphlets which will doubtless be acceptable No 1. Is a discourse by one of our best—most profound Western Orators. It contains as much original matter, perhaps, as any thing of the size you have ever read; & the application of the subject to a system of education, I think very good. The doctrine is, in some respects, original with Dr Fishback. No 2. Beside the latin theses, & 6. contains a catalogue of all the graduates of T.U. up to its date. No 3. A catalogue of the officers & students of the present session. No 4. Act of incorporation, constitutions, &C. of the “Lexn Medl Society.’ I had this institution principally under my care for near 2, & have been a member about 5 years—I principally framed its constitution; & but for exertions exclusively my own, it would not have been incorporated. All medical graduates of T.U. are (by the authority of its bye laws) Honorary members of the Medical Society. No 5. Extracts from Dr Percivals Medical Ethics. The “K.A. Society of Hippocrates” is a revival of, & an improvement upon the one formed by Hippocrates (for the benefit of his students) in the isle of Cos—it is confined to medical men—it is intended as a means by which to elevate the character of the medical profession, & prevent its members from “preying upon each other.” Its meetings are held in secret, similar to those of the free masons. It was resuscitated in Lexn Ky. but has took root in most of the medical schools in the Union.I have the honor to be Dear Sir, very respectfully. &C.G. F. H. CrockettP.S. on the morning of the 8th inst. the mercury here (18 miles from Lexn) stood at 14° below zero of Farenheit. On the 14th inst. a snow fell 15 inches deep—the deepest in this section of country for upwards of 20 years.C—